               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

BRYAN JOHN MOYER,                        :    CIVIL NO. 1:17-CV-1379
                                         :
            Petitioner                   :    (Chief Judge Conner)
                                         :
      v.                                 :
                                         :
TAMMY FERGUSON, PA STATE                 :
ATTORNEY GENERAL,                        :
                                         :
            Respondents                  :

                                      ORDER

      AND NOW, this 6th day of May, 2019, upon consideration of the petition for

writ of habeas corpus (Doc. 1), and in accordance with the court’s memorandum of

the same date, it is hereby ORDERED that:

      1.    The petition for writ of habeas corpus (Doc. 1) pursuant to 28 U.S.C. §
            2254 is DENIED.

      2.    The Clerk of Court is directed to CLOSE this case.

      3.    There is no basis for the issuance of a certificate of appealability. See
            28 U.S.C. § 2253(c).




                                       /S/ CHRISTOPHER C. CONNER
                                       Christopher C. Conner, Chief Judge
                                       United States District Court
                                       Middle District of Pennsylvania
